COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-17-00112-CR

Jarente Mitchell                          §    From Criminal District Court No. 3

                                          §    of Tarrant County (1363506D)

v.                                        §    December 28, 2017

                                          §    Opinion by Justice Gabriel

The State of Texas                        §    (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The trial court’s judgment and the

incorporated order to withdraw funds is modified to delete the fine. It is ordered

that the judgment of the trial court is affirmed as modified.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Lee Gabriel
                                          Justice Lee Gabriel